Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed 3/26/21, in which claims 2-5, 7-9 and 12 were amended.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 9-10 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-10 and 12-18 of copending Application No. 16/081834.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 6-7, 9-10 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/081841.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
s 1, 3-4 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 8 of U.S. Patent No. 10800102.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.
If any terminal disclaimers have been filed to obviate the rejections or provisional rejections above, it is requested that such terminal disclaimer be pointed out to the Examiner.
Specification
The disclosure is objected to because of the following informalities:  [0052] of the Specification recites “The annual region” which appears to be a misstatement of “The annular region”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites the limitation "the second connection portion to attached to a build material container and the first connection portion to receive a lid of the build material container" and it is unclear what is meant by this.  In particular, the Specification states “the first connector portion 108 of the outlet structure engages a neck portion 304 of the reservoir 302 to provide a substantially airtight seal between the outlet structure 100 and the reservoir 302. For example, the first connector portion 108 may include a cylindrical wall 109 which engages the neck portion 304 of the reservoir 302 in an interference fit to provide the substantially airtight seal.” (Fig. 5, [0054]) and as such it is the first connection portion, rather than the second connection portion, that is attached to a build material container.  Also, the Specification states “the outlet structure 100 may comprise a lid 106 to cover the connector 107 and outlet opening 112 during transport to prevent escape of build material from the container 300. The lid 106 is securable to the first connector portion 108 by an interference fit or any other suitable fastening means.” ([0026]) which indicates that the first connection portion, rather than the second connection portion, receives a lid of the build material container.  Claim 4 is similarly unclear as claim 3 because it depends from this claim.
Claim 8 recites the limitation "the outlet structure comprises a protrusion positioned to open a valve of the nozzle structure when the nozzle structure is held in the engagement position by the attractive magnetic biasing force" and it is unclear what is meant by this because the Specification states “the second portion 232b of the protrusion 232 may act upon the valve element 230 of the nozzle structure 202 when 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (US 2013/0164960, already of record).
For claim 1, Swanson et al teach a build material container outlet structure (Abstract, Fig. 5) comprising: a connector (element 52) comprising an interface surface (element 72 surface) and an adaptor to receive a nozzle structure (elements 76 & 86 where it would be obvious to reverse their relative locations on the parts) of an external system; and a retaining structure to releasably hold the nozzle structure in an engagement position with the interface surface of the connector ([0051]); wherein the retaining structure comprises one or more retaining elements (elements 74) disposed in the connector to exert an attractive magnetic biasing force on the nozzle structure of the external system to releasably hold the nozzle structure in the engagement position with the interface surface of the connector ([0053]).
Though Swanson et al do not teach use of the outlet structure with an external aspiration system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale the adaptor, since such changes would involve only a mere change in the size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  One would have been motivated to scale the size of the adaptor for the purpose of obtaining an outlet of increased size to accommodate a larger feedstock if desired and such structure would be capable of use with an external aspiration system.  Please see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).

Though Swanson et al do not teach the neighboring region is an annular region, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neighboring region be an annular region since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination.  Further, one would have been motivated to change the shape to annular for the purpose of fitting another desired external system connector.  Please see MPEP 2144.04 (IV) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) for further details.
For claims 6-7, Swanson et al teach at least one retaining element in the one or more retaining elements is recessed in the connector (Fig. 5).  Also, the at least one retaining element would be retained in a pocket which is recessed from the interface surface of the connector.
For claim 9, though Swanson et al do not teach the at least one retaining element is disposed in the connector under the interface surface, it would have been obvious to 
For claims 10 and 15, Swanson et al teach the one or more retaining elements are disposed in the connector in an arrangement which is complementary to one or more corresponding retaining elements disposed in the nozzle structure of the external system (Fig. 5, [0053]); and though Swanson et al do not teach at least one retaining element in the one or more retaining elements comprises a magnetisable element which is complementary to a magnetic element disposed in the nozzle structure of the external system, Swanson et al do teach at least one retaining element in the one or more retaining elements comprises a magnetic element which is complementary to a magnetisable element disposed in the nozzle structure of the external system ([0053]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the locations of the magnetic elements and the magnetisable elements on the parts to achieve the same results.
For claim 11, though Swanson et al do not teach at least one retaining element in the one or more retaining element comprises a substantially cylindrical portion, Swanson et al do teach alternative coupling mechanisms, such as releasable fasteners .  
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al (US 2013/0164960, already of record) in view of Xiang (US 6478420).
Swanson et al teach the invention as discussed above.
Swanson et al do not teach the at least one retaining element in the one or more retaining elements is a screw comprising a head portion and a stem portion; wherein at least the head portion is magnetic to exert the attractive magnetic biasing force; and an upper surface of the head portion is coplanar with the interface surface.
However, in a related field of endeavor pertaining to use of magnetic attachments, Xiang teaches the at least one retaining element in the one or more retaining elements is a screw comprising a head portion and a stem portion; wherein at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xiang with those of Swanson et al by using a magnetic headed screw for a retaining element for benefit of convenient installation during assembly and it would have been well known to one of ordinary skill in the art to use a countersunk hole for it in order to make the screw head flush with the interface surface.
For claim 14, though Swanson et al do not teach the head portion comprises the substantially cylindrical portion and has a diameter of 8 millimetres, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the head portion comprise the substantially cylindrical portion and have a diameter of 8 millimetres, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of obtaining a workable screw design.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
Response to Arguments
Applicant’s arguments filed 3/26/21 were fully considered and are not persuasive.
Applicant asserts that the present application should be allowed to issue without a terminal disclaimer unless the 16/081834 application has previously issued.
Examiner agrees, but points out that the 16/081834 application has been allowed.
Applicant also asserts that the indicated claims of 16/081834 recite a magnetic biasing force differently arranged to activate an activation switch, and accordingly, for this reason, this double patenting rejection may be reconsidered and withdrawn.
Examiner, however, points out that the other elements of the indicated claims still present common subject matter that is not patentably distinct.
Applicant asserts too that Swanson describes “a spooled supply of the consumable filament” wherein the filament is fed through a guide tube before being 
Examiner, however, points out that Swanson’s connector would be capable of use as a build material container outlet structure to receive and hold a nozzle structure of an aspiration system.  Also, scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  Please see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Applicant's other arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743